— Appeal from order, Supreme Court, New York County (Debra A. James, J.), entered August 9, 2012, which denied plaintiffs motion for reargument of the parties’ respective motions for summary judgment, unanimously dismissed, without costs, as taken from a nonappealable paper. Flaintiff is enjoined from commencing any litigation or making any motions against defendant without the prior permission of the appropriate administrative judge.
No appeal lies from an order denying reargument (D'Andrea v Hutchins, 69 AD3d 541 [1st Dept 2010]).
In light of plaintiffs extraordinary history of frivolous and abusive litigation, including this meritless action against her former guardian (see e.g. Cangro v Cangro, 288 AD2d 417 [2d Dept 2001]; Cangro v Solomon, 2010 NY Slip Op 31980[U] [Sup Ct, NY County 2010], vacatur denied 2011 NY Slip Op 87844[U] [1st Dept 2011], appeal dismissed, lv dismissed 19 NY3d 990 [2012]), plaintiff is restrained from commencing further proceedings against her without prior judicial permission. Concur — Mazzarelli, J.P., Saxe, Richter and Feinman, JJ.